Citation Nr: 0101851	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-38 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the bilateral shoulders.  

2.  Entitlement to service connection for DJD of the 
bilateral knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and daughters



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant had active duty from February 1953 to February 
1955 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA's obligations with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With respect to VA's duty to assist, the new law provides 
that, whenever VA attempts to obtain records from a federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records either do not exist or 
that further efforts to obtain the records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  Generally, if VA is unable to obtain 
records after making reasonable efforts to do so, it must 
notify the claimant, to include identification of the 
records, explanation of the efforts to obtain them, and a 
description of further action to be taken with respect to the 
claim. Id.   

In this case, review of the claims folder reveals that the 
appellant served on two periods of active duty service.  The 
service medical records from the first period of service 
appear to be complete.  These records are negative for 
complaints or treatment of shoulder or knee symptoms.  

With respect to the second period of service, the Board 
observes that the 
June 1962 separation examination report includes a finding of 
internal derangement of the right knee.  Notes on the 
accompanying report of medical history indicated that the 
appellant injured the right knee in October 1961 and 
reinjured it in May 1962.  The notes also stated that he had 
effusion and was hospitalized on each occasion.  There were 
no findings or complaints related to the shoulders.  However, 
the records pertaining to the second period of service 
consisted only of the entrance examination and the separation 
examination.  There are no actual hospitalization or other 
treatment records from the second period of service.  

Review of the claims folder discloses a request from the RO 
for service medical records dated in November 1992.  It is 
unclear whether this request was ever sent to the National 
Personnel Records Center (NPRC).  Another request for records 
dated in February 1993 apparently yielded the service medical 
records currently associated with the claims folder.  There 
is no indication from NPRC that it was unable to retrieve 
service medical records from the appellant's second period of 
service.  In addition, there is no evidence that the RO ever 
made additional attempts to secure the remaining service 
medical records.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in this case.  In addition, the RO has not yet considered 
whether any additional notification or development action is 
required under the new law.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Therefore, the Board finds that it would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).    

Accordingly, this case is REMANDED for the following:
  
1.  The RO should attempt to obtain 
additional service medical records from 
the veteran's second period of active duty 
service from October 1961 to August 1962.  
The RO's efforts to secure the records 
must comply with the applicable provisions 
of the Veterans Claims Assistance Act of 
2000.  

2.  Generally, the RO must review the 
claims file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case, to include notice of all 
relevant actions taken on the claims and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


